UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACEY CAROL WRIGHT, a/k/a Tracey Hakes Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00026-TDS-1)


Submitted:   November 30, 2011            Decided:   December 15, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Frank J. Chut, Jr.,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tracey Carol Wright pled guilty to making, possessing,

and uttering a counterfeit security, in violation of 18 U.S.C.

§ 513 (2006).        Wright appeals her sentence, arguing that the

district court erred by finding that the intended loss was equal

to the face value of the counterfeit check that Wright tendered

as payment for a home.             Wright argues that she knew she could

not have escaped detection, and thus could not have intended to

cause a loss equal to the full value of the check.                     We affirm.

             This    Court     reviews     the       district     court’s    factual

findings for clear error, and its legal interpretation of the

Guidelines de novo.          See United States v. Dawkins, 202 F.3d 711,

714 (4th Cir. 2000).          Additionally, because Wright did not raise

her claim of error in the district court, this Court’s review is

for plain error.        United States v. Hargrove, 625 F.3d 170, 184

(4th Cir. 2010) (requiring specific objections where defendant

goes beyond “simply challenging the substantive reasonableness

of   [a]     sentence        due    to     its       length       or    non-specific

considerations”), cert. denied, ___ S. Ct. ___, 2011 WL 4536007

(U.S. Oct. 3, 2011).          Thus, Wright bears the burden of showing

“that   an   error   (1)     was   made,       (2)   is   plain   (i.e.,    clear   or

obvious), and (3) affects substantial rights.”                    United States v.

Lynn, 592 F.3d 572, 577 (4th Cir. 2010).



                                           2
            Intended loss “includes intended pecuniary harm that

would have been impossible or unlikely to occur.”                     USSG § 2B1.1

cmt.    n.3(A)(ii).           Although      at     some    point    “the     extreme

improbability of a loss might undermine a finding of intent,”

this is not such a case.           United States v. Stockheimer, 157 F.3d

1082, 1090 (7th Cir. 1998); see also United States v. McBride,

362 F.3d 360, 374-75 (6th Cir. 2004) (affirming loss calculation

which    included    market    value     of   residences      owned   by    district

judge, defense attorneys, and IRS agent against whom McBride

filed fraudulent involuntary bankruptcy petitions).                      Wright did

not clearly show below that she lacked the intent to cause a

loss    equal   to   the   full    amount     of   the    check;   indeed,    Wright

tendered the check for the purchase price of the house after an

initial check for rent of the same house was discovered to be

worthless.      See United States v. Himler, 355 F.3d 735, 740-41

(3d Cir. 2004); United States v. Miller, 316 F.3d 495, 505 (4th

Cir. 2003).       Thus, the district court did not clearly err in

determining the intended loss amount.

            Accordingly, we affirm Wright’s sentence.                    We dispense

with oral argument because the facts and legal conclusions are

adequately      presented     in   the   materials        before   the    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED

                                          3